Citation Nr: 1411386	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to an initial disability rating for pseudofolliculitis barbae in excess of 0 percent prior to March 20, 2012; in excess of 50 percent since March 20, 2012.  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981, from September 1981 to December 1993, and from February 2003 to February 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the RO in Denver, Colorado.

In July 2011, the Veteran, located at the RO, presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge sitting in Washington, D.C. and accepted such videoconference hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  

Additional VA outpatient medical records have been added to the electronic claims file since the most recent supplemental statement of the case.  The Board has reviewed those records and has determined that they are not relevant to the issues on appeal and require no further RO action.  




FINDINGS OF FACT

1.  For the entire period of this appeal, the right and left knee disabilities have each been manifested by arthritis with pain on motion, weakness with occasional buckling, normal extension, flexion that is greater than 60 degrees, no lateral instability, no recurrent subluxation, and locking that is either absent or infrequent.

2.  For the entire period of this appeal, the Veteran's pseudofolliculitis barbae has been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right knee degenerative joint disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

2.  The criteria for a disability rating higher than 10 percent for left knee degenerative joint disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

3.  Prior to March 20, 2012, the criteria for a 50 percent rating for pseudofolliculitis barbae are met; the criteria for a rating higher than 50 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2013).

4.  Since March 20, 2012, the criteria for a disability rating higher than 50 percent for pseudofolliculitis barbae are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Knee Ratings

The current appeal arises from a claim received at the RO in March 2006.  In a July 2006 rating decision, the RO granted service connection for a right knee disability (degenerative joint disease) and assigned a 10 percent initial rating pursuant to Diagnostic Code 5003-5260, effective March 1, 2006.  The RO also granted service connection for a left knee disability (degenerative joint disease) and assigned a 10 percent initial rating pursuant to Diagnostic Code 5260.  

Diagnostic Code 5003 is used to rate degenerative arthritis and rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

The current 10 percent rating for each knee under Diagnostic Codes 5003 is assigned due to X-ray evidence of arthritis with motion (flexion and extension) which is not limited to a compensable degree.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion of either knee.  

Regarding measurements of flexion, each knee exceeds the degree of limited flexion specified for the minimum compensable rating.  

The report of VA examination in May 2006 reveals full range of motion in the right knee from 0 degrees to 140 degrees.  Range of motion in the left knee was from 0 degrees to 130 degrees.  Repetitive movements did not adversely affect the range of motion.  

The report of VA examination in February 2009 reveals left knee range of motion from 0 to 110 degrees with no objective evidence of pain.  Range of motion of the right knee was from 0 to 105-110 degrees with no objective evidence of pain associated with active motion.  There is a specific finding of no joint ankylosis.  

The report of VA examination in March 2012 reveals right knee range of motion from 0 degrees to 125 degrees with onset of painful motion at 125 degrees.  Left knee range of motion was from 0 to 130 degrees without pain.  There was no additional limitation following repetitive use testing.  

Thus, in no instance has there been measured flexion that is limited to 45 degrees.  Accordingly, a compensable rating is not warranted for either knee on the basis of limitation of flexion under Diagnostic Code 5260.  

Regarding measurements of extension, without exception, measurements have been normal (0 degrees).  Thus, a compensable rating is not warranted for either knee on the basis of limited extension, under Diagnostic Code 5261.  

Nevertheless, the evidence establishes that the Veteran's knees are painful, at least at times.  Pain on motion must be considered in determining limitation of motion, as must other orthopedic factors such as weakness, fatigue, and incoordination.  

The May 2006 VA examination report shows that the Veteran experienced intermittent pain in both knees.  It was described as dull and sharp and ranging in intensity from 7 to 10 out of 10 in the left knee and from 2 to 5 out of 10 in the right knee.  There was stiffness, particularly in the left knee.  Flare ups of pain occurred at least 10 times per month and these flares could last up to 2 days.  Flare ups were noted not to affect the Veteran's occupation but prohibited sporting activity involving the legs.  The Veteran found it difficult to squat or traverse stairs and he reported that he was unable to run or jump.  Crepitation was rated at 4 out of 5 in the left knee and 1 out of 5 in the right knee.  

The February 2009 VA examination report shows that there were no significant occupational effects.  The Veteran could use an elliptical machine for 30 minutes.  He could use a treadmill slowly 2 to 3 times per week.  He had pain with bicycling.  There was mild impairment with chores, shipping, exercise, sports, and recreation.  There was no impairment with traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

The March 2012 VA examination report shows that the Veteran's knee pain was intermittent and not daily and was activity related, occurring with squatting or stooping, with pain rated at 5 to 6 out of 10.  There was no stiffness or swelling.  There was no impact on activities of daily life and no required formal accommodations for work.  The examiner found no functional loss or impairment of either knee and no impact on the ability to work.  

The Board acknowledges that the Veteran reported episodes of "buckling," as reported to the May 2006 examiner as occurring in the left knee at least twice per month.  The Board interprets this somewhat imprecise term as the equivalent of weakness, or a sudden inability to support weight on the knee.  In contrast with the May 2006 report, the March 2012 examiner reported a momentary sense of giving, but no frank buckling or falling.  

Balanced against the Veteran's reports of weakness or buckling are clinical findings which consistently demonstrate normal or near-normal strength and normal muscle tone and bulk, providing highly probative evidence against this claim.  

For example, The May 2006 VA examination report shows that the Veteran's quadriceps development was good.  The February 2009 examiner noted no muscular atrophy.  Muscle strength testing in March 2012 was 5 out of 5.  

Moreover, the Veteran's gait was described as normal by the May 2006 examiner and the February 2009 examiner.  There was no evidence of abnormal weight bearing.    

The Board understands that the Veteran's central concern with regard to his appeal is that his knees are painful, at least occasionally.  The Veteran has particularly emphasized the effect of his knee pain.  This is reflected in the clinical evaluations.  However, it is important for the Veteran to also understand that without symptoms such as pain, there would be no basis for even the current 10 percent rating for either knee.  In this regard, it is also important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for either knee, let alone any higher evaluation.  Thus, without consideration of the pain he has cited, the current evaluations could not be justified.

A noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

While the Veteran and his representative have emphasized the severity of the Veteran's pain, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

The Board acknowledges that the May 2006 VA examiner described the Veteran's left knee arthritis as "marked."  The May 2006 X-ray technician described "mild" arthritis in each knee.  X-rays in February 2009 were read as "moderate" for each knee.  Words such as "mild," "marked," and "moderate" are not defined in the VA Schedule for Rating Disabilities.  Use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  Here, in light of the specific structure of the rating criteria for arthritis, it is clear that the severity of arthritis is intended to be measured by its effect on motion of the joint.  In this context, an examiner's description of the condition as mild, marked, or moderate is not probative of any particular rating.  

In sum, on the basis of arthritis and limitation of motion, a preponderance of the evidence is against any higher or separate rating for either knee under Diagnostic Codes 5003, 5010, 5260, 5261.  Without considering the Veteran' pain, the current findings could not be justified.     

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of either knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has also considered whether a separate rating is warranted on the basis of recurrent subluxation or lateral instability.  However, in this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation has been uniformly negative.  

The May 2006 VA examination report shows that there was no subluxation or lax ligamentation.  Lachman and McMurray tests were negative ("absent").  The February 2009 examiner found no instability, normal Lachman, and Normal McMurray.  The March 2012 examiner found normal Lachman, posterior drawer, and valgus/varus stress testing.  There was no patellar subluxation or dislocation.  

The Board observes that the terms "unstable" and "instability" can have many meanings, including instability in the normal plane of motion of the joint (weakness, buckling, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc. reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress, and which is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

While buckling has been described by the Veteran, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which is considered as weakness or a combination of pain and weakness.  As there is clinical support for weakness, but no clinical support for lateral instability, the Board has considered the Veteran's reports of buckling as equivalent to weakness or giving way, and not true lateral instability or subluxation.  Accordingly, the evidence weighs against any separate compensable rating under Diagnostic Code 5257.

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, there are no reports of symptoms pertinent to the semilunar cartilage.  While there are reports of crepitation, this alone does not suggest damage to or involvement of the semilunar cartilage.  The March 2012 VA examiner specifically found that there were no locking episodes and reported no meniscal conditions for either knee.  Moreover, the evidence regarding joint effusion has been entirely negative.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.   

To summarize the Board's findings, a rating higher than 10 percent is not warranted for either knee.  Separate ratings for lateral instability, subluxation, or frequent locking are also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against each claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

II.  Skin Disability

The current appeal arises out of a claim received at the RO in March 2006.  In a July 2006 rating decision, the RO granted service connection for a skin disability (pseudofolliculitis barbae) and assigned a 0 percent initial rating pursuant to Diagnostic Code 7899-7806, effective March 1, 2006.  In September 2012, the rating was increased to 50 percent, effective March 20, 2012.  The effective date corresponds to a VA examination report.  

After a review of all of the evidence, the Board finds that a 50 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The RO apparently determined that a higher rating could be assigned on the basis of facial disfigurement than under the criteria for dermatitis.  The RO scheduled an examination to determine the extent and manifestations of facial disfigurement.  On the basis of the March 20, 2012 examination report, which included color photographs, the RO concluded that the Veteran manifested "visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips)."  The Board will not dispute the finding of the RO that these criteria are met in this case.  However, the Board finds that it is factually ascertainable that the symptoms demonstrated at the March 20, 2012 examination have existed throughout the period on appeal.  Notably, the Veteran reported to the March 2012 examiner that his condition has been persistent but stable since onset in service.  

The Board accepts the RO's conclusion that a 50 percent rating is warranted on the basis of facial disfigurement and scarring, but finds that it is factually ascertainable that the Veteran's symptoms have persisted throughout the period on appeal, not simply after the examination.  Therefore, a 50 percent rating is warranted for the service-connected skin disability for the entire period on appeal.  

The Board also finds that a preponderance of the evidence is against any rating higher than 50 percent for any portion of the period on appeal.  

The criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  

As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-2008 criteria.  

The Board first turns to Diagnostic Code 7806.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  

Here, none of the examination reports demonstrate such an extensive coverage, and the Veteran does not contend that his pseudofolliculitis barbae covers such an extensive area.  The May 2006 examiner noted coverage of 5 percent of exposed skin and less than 2 percent of total body skin.  The February 2009 examiner noted coverage of 5 percent of exposed areas and 1 percent of total body areas.  The March 2012 examiner noted a symmetrical pattern along the jaw line with an area of 5cm. by 17cm. or 85 square cm.  This involved 10 percent of exposed skin and 5 percent of total body area.  

Moreover, the Veteran has not asserted that he has required systemic therapy such as corticosteroids or other immunosuppressive drugs a total duration of six weeks or more during the past 12-month period.  It does not appear that such therapy has ever been prescribed.  The February 2009 VA examiner noted that neither corticosteroids nor immunosuppressives were being used.  

The Board has also considered other potential diagnostic codes to determine whether any higher ratings or separate ratings are warranted.  Diagnostic Code 7805 applies to limitation of function of the affected part.  Here, there has been no suggestion that the Veteran's pseudofolliculitis barbae causes limitation of function or impairment of function of any body part.  

As noted above, Diagnostic Code 7800 requires involvement of the head, face, or neck.  Under the schedule in effect from August 30, 2002, to October 23, 2008, an 80 percent rating required visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.    

The 8 characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Here, the evidence reflects that there is no scarring involved with the pseudofolliculitis barbae.  The May 2006 examiner noted no adverse scarring and noted that the Veteran denied any scar formation.  Moreover, there is not contention that the Veteran's nose, forehead, eyes, eyelids, lips, or ears are involved.  The February 2009 examiner noted primarily involvement of the neck.  The March 2012 skin diseases examiner found no visible or palpable tissue loss or tenderness, no gross distortion or asymmetry of any features or paired sets of features, no scars, no depression or elevation of surface contour, no adherent skin.  However, the examiner found disfigurement consisting of hyperpigmentation, hypopigmentation, and abnormal texture.  Neither examiner's findings demonstrate that the criteria for an 80 percent rating are met or approximated.  

The version of Diagnostic Code 7801 in effect from August 30, 2002, to October 23, 2008 provides no more than a 40 percent rating.  Diagnostic Code 7802 provides no more than a 10 percent maximum rating.  The version of the Diagnostic Code 7803 in effect from August 30, 2002, to October 23, 2008 provides a maximum 10 percent rating.  

The version of Diagnostic Code 7804 in effect from August 30, 2002, to October 23, 2008 applied to scars that are superficial and painful on examination.  A single 10 percent rating was the maximum rating.  In this case, the March 2012 VA scars examiner found that the facial lesions were not painful on examination as did the February 2009 VA examiner.  Accordingly, a separate rating under Diagnostic Code 7804 is not warranted.    

In summary of the Board's findings, a 50 percent rating is warranted for the Veteran's pseudofolliculitis barbae for the entire period on appeal.  However, a rating higher than 50 percent is not warranted for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  

III. Other Considerations

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the knee ratings, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's knee disabilities are manifested by signs and symptoms such as pain, weakness, and intermittent buckling, which impair his ability to stand, walk, and traverse stairs.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest, that the knee disabilities have caused the Veteran to miss a substantial amount of work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The symptomatology associated with the Veteran's pseudofolliculitis barbae is also fully contemplated by the rating criteria.  The criteria include a variety of aspects of disfigurement as well as other symptoms associated with scars and dermatologic disorders.  Also significant regarding interference with employment, the March 2012 VA scars examiner found that there was no impairment of the Veteran's occupational function resulting from the disability.  

The Veteran has not asserted that there was any deficiency in the notification provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, the Veteran has not identified any relevant treatment records that have not already been obtained.  The Veteran was provided VA examinations to evaluate the manifestations and severity of his right knee degenerative joint disease, left knee degenerative joint disease, and pseudofolliculitis barbae.  The Veteran has made no specific allegations as to the inadequacy of these examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his examination and opinion).  Accordingly, the Board finds no deficiency in VCAA compliance.  


ORDER

An initial disability rating in excess of 10 percent for right knee degenerative joint disease is denied.  

An initial disability rating in excess of 10 percent for left knee degenerative joint disease is denied.  

Prior to March 20, 2012, a 50 percent rating, but not higher, for pseudofolliculitis barbae is granted.  

Since March 20, 2012, a disability rating in excess of 50 percent for pseudofolliculitis barbae is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


